             Case 2:20-cv-01025-KJD-EJY Document 4 Filed 06/10/20 Page 1 of 2



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5       DONTE WOODS,                                            Case No. 2:20-cv-01025-KJD-EJY
 6                                           Petitioner,
              v.                                                                ORDER
 7
         STATE OF NEVADA,
 8
                                           Respondent.
 9

10           Pro se Petitioner Donte Woods initiated this federal habeas action, with the filing of a
11   Petition for Review Pursuant to Rule 40B (ECF No. 1-1), dated June 4, 2020. It is clear from the
12   face of the petition that the document was improperly filed in this federal district court. 1 The
13   petition is captioned to the Supreme Court of Nevada with Case No. 76841. 2 Woods discusses a
14   recent decision by the Nevada Court of Appeals denying rehearing, ECF No. 1-1 at 10, and seeks
15   relief under Rule 40B of the Nevada Rules of Appellate Procedure, which allows the Nevada
16   Supreme Court to exercise its discretion to review a decision by the Nevada Court of Appeals.
17           Federal district courts have jurisdiction to review a petition for writ of habeas corpus by a
18   state prisoner alleging he or she is in custody in violation of the constitution, laws, or treaties of
19   the United States. 28 U.S.C. § 2254(a). This Court does not have appellate jurisdiction over the
20   Nevada Court of Appeals or Supreme Court of Nevada. See, e.g., Rooker v. Fidelity Trust Co.,
21   263 U.S. 413 (1923); Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). Accordingly, this
22   habeas action was improperly commenced and will be dismissed without prejudice.
23           IT IS THEREFORE ORDERED:
24           1. This action is DISMISSED WITHOUT PREJUDICE as improperly commenced.
25
     1
26     The petition was electronically filed from the law library at High Desert State Prison. Prisoners rely on
     library staff to submit such filings; thus, the mistake may be attributable to library staff.
27   2
       The Court takes judicial notice of the proceedings in Woods’ post-conviction appeal in the Nevada
     appellate courts. The docket records of these courts may be accessed by the public online at:
28   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.


                                                           1
     Case 2:20-cv-01025-KJD-EJY Document 4 Filed 06/10/20 Page 2 of 2



 1   2. A certificate of appealability is DENIED as jurists of reason would not find dismissal

 2      of the petition to be debatable or wrong.

 3   3. The Clerk of Court will MAIL Petitioner Donte Woods a courtesy copy of his Petition

 4      for Review Pursuant to Rule 40B (ECF No. 1-1).

 5   4. The Clerk of Court will enter final judgment accordingly and CLOSE this case.

 6              10 day of June 2020.
     DATED this _____

 7

 8
                                                    KENT J. DAWSON
 9                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             2
